EXHIBIT 10.1

January 3, 2005

[Executive]
[Executive’s Address]

Dear [Executive]

        This is to confirm our conversation that the Compensation Committee has
asked me to, with this letter, extend the Employment Agreement between you and
The Company (Peapack-Gladstone Financial Corporation and Peapack-Gladstone
Bank), which will expire on December 31, 2004. The extension is for a period of
time not to exceed six months.

        It is their intention to offer you a new Agreement, which will be
backdated to January 1, 2005. All points and benefits under the new Agreement
will be adjusted to the January 1, 2005 date.

        The purpose in extending the current contract is to allow the
Compensation Committee time to identify, hire and receive comparative analysis
from a Compensation Consultant. It is, of course, impossible to put an exact
date on when this work will be completed. However, the Committee has already
started on it, and they want you to know that it will be completed ASAP and
certainly in less than six months.

        Thank you for your patience in this matter. It is in the best interest
of the Compensation Committee and you to ensure a competitive compensation
package is in place.

        Please sign all three copies of this extension and return two copies to
me for the Bank’s records.

Sincerely,


F. Duffield Meyercord
Compensation Committee Chair



——————————————
       [Executive] Frank A. Kissel
Chairman & CEO